Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-16 in the reply filed on 8/1/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tanaka (JP 2011113052). 

    PNG
    media_image1.png
    383
    578
    media_image1.png
    Greyscale


Regarding claim 1, Tanaka teaches a camera optical lens (Fig. 1, Table 1, [135-]) comprising, from an object side to an image side:
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens; and
a seventh lens;
wherein the camera optical lens satisfies following conditions:
	1.51≤f1/f≤2.50 (98.6/51.6);
	1.70≤n1≤2.20 (1.804);
	−2.00≤f3/f4≤2.00 (40/42);
	2.50≤(R13+R14)/(R13−R14)≤10.01 (96.55/33.13); and
	1.70≤n7≤2.20 (1.882997);
where	
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;
n1 denotes a refractive index of the first lens;
n7 denotes a refractive index of the seventh lens;

R14 denotes a curvature radius of an image-side surface of the seventh lens.

Regarding claim 2, Tanaka further teaches the camera optical lens according to claim 1 further satisfying following conditions:
	1.71≤n1≤2.16 (1.804); and
	1.71≤n7≤2.16 (1.88).

Regarding claim 11, Tanaka further teaches the camera optical lens according to claim 1, wherein the fifth lens has a refractive power, and comprises an object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region; and
the camera optical lens further satisfies following conditions:
−5.03≤f5/f≤13.07 (53.84/51.6);
	−11.35≤(R9+R10)/(R9−R10)≤23.88 (158/93); and
	0.02≤d9/TTL≤0.12 (4.6/95.78);
where
f5 denotes a focal length of the fifth lens;
R9 denotes a curvature radius of the object-side surface of the fifth lens;
R10 denotes a curvature radius of the image-side surface of the fifth lens;
d9 denotes an on-axis thickness of the fifth lens.

Regarding claim 12, Tanaka further teaches (see claim 11 rejection above) the camera optical lens according to claim 11 further satisfying following conditions:
−3.14≤f5/f≤10.45;
	−7.09≤(R9+R10)/(R9−R10)≤19.10; and
	0.04≤d9/TTL≤0.10.

Regarding claim 19, Tanaka further teaches the camera optical lens according to claim 1, wherein an F number of the camera optical lens is less than or equal to 1.65 (1.25).

Regarding claim 20, Tanaka further teaches the camera optical lens according to claim 19, wherein the F number of the camera optical lens is less than or equal to 1.62 (1.25).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Arimoto (JP 63070818). 

    PNG
    media_image2.png
    370
    431
    media_image2.png
    Greyscale


Regarding claim 1, Arimoto teaches a camera optical lens (Fig. 4, Table 8) comprising, from an object side to an image side:
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens; and
a seventh lens;
wherein the camera optical lens satisfies following conditions:
	1.51≤f1/f≤2.50 (187/100);
	1.70≤n1≤2.20 (1.781);
	−2.00≤f3/f4≤2.00 (-142.47/71.54);
	2.50≤(R13+R14)/(R13−R14)≤10.01 (112/32); and
(1.70 by rounding);
where	
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;
n1 denotes a refractive index of the first lens;
n7 denotes a refractive index of the seventh lens;
R13 denotes a curvature radius of an object-side surface of the seventh lens; and
R14 denotes a curvature radius of an image-side surface of the seventh lens.

Regarding claim 9, Arimoto further teaches the camera optical lens according to claim 1, wherein the fourth lens has a refractive power, and comprises an object-side surface being convex in a paraxial region; and
the camera optical lens further satisfies following conditions:
	−6.21≤f4/f≤9.07 (-0.71);
	−4.31≤(R7+R8)/(R7−R8)≤7.03 (73/24);
	0.03≤d7/TTL≤0.17 (4/(88+back focus) which appears to satisfy the condition);
where
R7 denotes a curvature radius of the object-side surface of the fourth lens;
R8 denotes a curvature radius of an image-side surface of the fourth lens;
d7 denotes an on-axis thickness of the fourth lens.
Allowable Subject Matter
Claim(s) 10 and 13-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 10 and 13-18, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the further limitations in each claim, along with the other claimed limitations of each claim.
Examiner further notes there is at least one inflection point on at least one lens surface of the seven lenses in the disclosure of the instant application. Applicant may also consider including this property in claim 1 to overcome the prior art rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234